DETAILED ACTION
This office action is in response to communications filed on May 24, 2021, concerning application number 16/283,386.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the claims was filed on May 24, 2021.
Claim 8 was canceled. Claims 21-23 were newly added.
Claims 1-7 and 9-23 are currently pending.
Allowable Subject Matter
Claims 1-7 and 9-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the combination of Lange (US PG PUB 2014/0090722) and Haung (US PG PUB 2012/0248351) is the closest art to that of the instant application, but it does not disclose the coupler engagement includes a plurality of circumferentially spaced tabs, and a plurality of slots extending between the tabs.
Regarding claim 11, the combination of Lange (US PG PUB 2014/0090722) and Haung (US PG PUB 2012/0248351) is the closest art to that of the instant application, but it does not disclose a handle hub including a hub engagement member having a plurality of prongs that cooperate with the slots of the coupler engagement member so that the valve stem and the moveable valve member rotate simultaneously with the coupler engagement member and the handle hub.
Regarding claim 18, the combination of Lange (US PG PUB 2014/0090722) and Haung (US PG PUB 2012/0248351) is the closest art to that of the instant application, but it does not disclose the handle hub engagement member having a plurality of prongs that correspond with and couple to the slots of the coupler engagement member so that the valve stem and the moveable valve member rotate simultaneously with the coupler engagement member and the handle hub.
Regarding claim 21, the combination of Lange (US PG PUB 2014/0090722) and Haung (US PG PUB 2012/0248351) is the closest art to that of the instant application, but it does not disclose a slot is defined by one of the coupler engagement member and the hub engagement member, and a prong is defined by the other of the hub engagement member and the coupler engagement member, the prong being received within the slot so that the valve stem and the moveable valve member rotate simultaneously with the coupler member and the handle hub.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753